USCA4 Appeal: 21-1191      Doc: 27         Filed: 09/20/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-1191


        MUZEM ACHA TITUS,

                            Petitioner,

                     v.

        MERRICK B. GARLAND, Attorney General,

                            Respondent.



        On Petition for Review of an Order of the Board of Immigration Appeals.


        Submitted: August 29, 2022                                  Decided: September 20, 2022


        Before KING and WYNN, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Petition denied by unpublished per curiam opinion.


        ON BRIEF: Danielle L.C. Beach, BEACH-OSWALD IMMIGRATION LAW
        ASSOCIATES PC, Washington, D.C., for Petitioner. Brian Boynton, Acting Assistant
        Attorney General, Shelley Goad, Assistant Director, Kristin Moresi, Trial Attorney, Office
        of Immigration Litigation, Civil Division, UNITED STATES DEPARTMENT OF
        JUSTICE, Washington, D.C., for Respondent.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-1191      Doc: 27         Filed: 09/20/2022     Pg: 2 of 2




        PER CURIAM:

               Muzem Acha Titus, a native and citizen of Cameroon, petitions for review of an

        order of the Board of Immigration Appeals (Board) dismissing his appeal from the

        Immigration Judge’s decision denying his applications for asylum, withholding of removal,

        and protection under the Convention Against Torture (CAT).            We have thoroughly

        reviewed the record and conclude that the evidence does not compel a ruling contrary to

        any of the administrative factual findings, see U.S.C. § 1252(b)(4)(B), and that substantial

        evidence supports the denial of relief, see INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992).

        Accordingly, we deny the petition for review for the reasons stated by the Board. In re

        Titus (B.I.A. Jan. 27, 2021). We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                              PETITION DENIED




                                                     2